Willson, Judge.
After a careful examination and consideration of the record in this case, we find no error in the proceedings and conviction. A clear case of murder in the first degree is established by the evidence,— a deliberate, cruel, fiendish murder, perpetrated by the defendant upon his wife, by first shooting her with a pistol in the head, and then cutting her throat with a knife. There was *583no evidence in the case presenting the issue of murder in the second degree, and the court very properly declined to submit to the jury any other issue than that of murder in the first degree.
The judgment is affirmed.
Affirmed.
[Opinion delivered February 18, 1885.]